These petitions for certiorari were brought by petitioner Cahir et al. on behalf of the Citizens' Independent Party and by petitioner Moses on behalf of the Good Government party to quash as illegal certain alleged rulings or actions of the secretary of state in connection with his preparation of the diagram of the face of the voting machines and of the ballot labels to be used in said voting machines in the city of Providence at the election to be held on November 5, 1946.
The matters complained of have been considered and decided on the petitioners' separate petitions for mandamus, 72 R.I. 188, 193. The instant petitions for certiorari therefore need not be considered and they are denied and dismissed. *Page 199